Citation Nr: 1720649	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  10-44 038A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for depressive disorder, to include anxiety disorder.

2.  Entitlement to a rating in excess of 20 percent for a left knee degenerative joint disease.

3.  Entitlement to an initial rating in excess of 10 percent for a right knee degenerative joint disease.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to July 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  The claims were remanded by the Board in March 2016.

In March 2017, the Veteran and his spouse testified at a Board hearing before the undersigned.  A transcript of this hearing is associated with the claims file.

The Board notes that the Veteran filed a February 2015 notice of disagreement (NOD) at the RO concerning the initial rating assigned for depressive disorder, to include anxiety disorder, which was granted service connection in a January 2015 rating decision.  Review of the VACOLS appeals tracking system indicates there is no active appeal for the issue at the RO.  Therefore, the issue has been included in the appeal pursuant to the United States Court of Appeals for Veterans Claims (Court) decision in Manlincon v. West, 12 Vet. App. 238 (1999).





REMAND

The Board's review of the record reveals that further development is warranted before the claims on appeal are decided. 

Initially, the Board notes remand is required to provide a statement of the case on the issue of entitlement to an initial rating in excess of 30 percent for depressive disorder in light of the Veteran's timely filing of a notice of disagreement.  Manlincon v. West, 12 Vet. App. 238 (1999).

With regard to the Veteran's claims for higher evaluations of his bilateral knee disabilities, the Board notes that the Veteran was afforded a VA examination in May 2014 to evaluate the severity of his knee disabilities, currently assigned a 20 percent rating for the left knee and a 10 percent initial rating for the right knee.  Since that time, the Veteran testified that his bilateral knee symptoms worsened to include less motion, instability, and giving way of the left knee and that the disabilities prevented daily activities such as riding a bike, pushing a lawn mower, prolonged walking, and driving a car.  His spouse reported the Veteran could not assist around the house, that she helped him dress, and that he stopped attending church services or taking vacations with his family because he was unable to sit for a long period of time due to his knees.  Given that three years have passed since the last VA examination and there is an indication that the Veteran's disabilities may have worsened, the Board finds a new VA examination is warranted.  Allday v. Brown, 7 Vet. App. 517, 526-27 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Additionally, remand for another examination is required to determine whether the Veteran's bilateral knee disabilities warrant separate ratings under any other applicable code.  The Board notes that the Veteran's knees are currently rated based on limitation of flexion; however, evidence of record indicates the Veteran's knee disabilities may also be productive of instability (Diagnostic Code 5257) or dislocation of semilunar cartilage (Diagnostic Code 5258).  VA treatment records indicate August 2009 imaging results showed a left knee meniscal tear and the Veteran has testified that the left knee frequently locks up and is painful.  A May 2013 VA medical record reported the right knee was positive for anterior instability (Lachman test) and assessed left knee varus and valgus laxity.  

With regard to a TDIU, the Veteran filed a VA Form 21-8940 application for increased compensation based on unemployability that indicated his claim was based on functional impairment attributed to his service-connected knee disabilities.  As such, the Board finds the issues are inextricably intertwined and a decision on the claim for a TDIU would be premature.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  The claim of entitlement to a TDIU is therefore also remanded pending resolution of the intertwined claims.

As the record indicates that the Veteran receives ongoing VA treatment, updated treatment records should be associated with the claims file.  38 U.S.C.A. § 5103A(c).  

Accordingly, the case is REMANDED for the following actions:

1.	Issue a statement of the case with respect to the claim of entitlement to an initial rating in excess of 30 percent for depressive disorder.

The Veteran should be advised that a timely substantive appeal must be filed in order to perfect the appeal as to this matter.  38 C.F.R. § 20.302(b).  The issue is to be returned to the Board only if it is perfected by a timely substantive appeal. 

2.	Obtain and associate with the file updated VA treatment records dating since February 2017.  

3.	After completing any records development, the claims file should then be sent to an examiner to assess the current severity of his service-connected bilateral knee disabilities.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  

Range of motion testing should be undertaken for the left and right knees, to include after repetitive use.  The examiner is to report the range of motion measurements in degrees.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; (2) after repetitive use over time; (3) in weight bearing; and, (4) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.  In any event, the examiner should fully describe the functional limitations associated with the damaged joints.

If the examiner is unable to conduct any of the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

The examiner should specifically address whether the Veteran's knee disabilities were productive of instability or dislocation of semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint that accounts for VA medical records noting a 2009 left knee meniscal tear, a May 2013 VA medical record indicating bilateral knee instability, and the Veteran's lay statements regarding his knee symptoms.  

4.	After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claims for entitlement to a rating in excess of 20 percent for a left knee disability, an initial rating in excess of 10 percent for a right knee disability, and a TDIU.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

